J-A18032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    JOHNATHAN BLAIR MAINES                      :
                                                :
                         Appellant              :   No. 894 WDA 2021

         Appeal from the Judgment of Sentence Entered March 25, 2019
     In the Court of Common Pleas of Clearfield County Criminal Division at
                       No(s): CP-17-CR-0000345-2018


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                   FILED: November 15, 2022

       Jonathan Blair Maines was convicted and sentenced for one count each

of third-degree murder and recklessly endangering another person (“REAP”),

and two counts each of aggravated assault and simple assault.1 Maines

appealed and challenges the sufficiency and weight of the evidence. He also

challenges the admission of evidence and the denial of his motion for a new

trial. We affirm.

       The Commonwealth presented evidence of the following at trial. Ashley

Storm testified that on March 20, 2018, she lived at a residence with Maines,

Rick Weatherholtz, Jesse Breeden, and Keith Pinter. N.T., Trial, 1/28/19, at

54, 57-58. At the time, Storm and Maines were romantically involved. Id. at

58.    She   testified     that   the   night   before,   they   all   were   ingesting
____________________________________________


118 Pa.C.S.A. §§ 2502(c), 2705, 2702(a)(1), 2702(a)(4), 2701(a)(1), and
2701(a)(4), respectively.
J-A18032-22



methamphetamine and marijuana, along with the victim, Joshua Sahm. Id.

at 59, 60. She testified that Weatherholtz and Breeden left the house that

morning. Id. at 66. Pinter remained downstairs while she, Maines, and the

victim were in her bedroom. Id. at 67. Storm left to go to the bathroom and

Maines followed her to the bathroom and asked what she was doing. Id. at

70. After telling him that she needed to use the bathroom, Maines left the

bathroom. Id.

      While Storm was in the bathroom she heard someone in the bedroom

say, “So you’re going to kill me, huh?” Id. at 70, 71. When she left the

bathroom, she saw Maines holding a knife. Id. at 73. Maines ran out of the

bedroom, towards her, and said, “Go, go, baby, we got to go.” Id. She testified

that Maines pushed her downstairs and “[h]e was jumping around, flailing his

hands.” Id. at 74. She asked Maines what he did, and he replied that “he

didn’t know.” Id. While downstairs they encountered Pinter. All three ran

outside, and Pinter said that he was leaving since Storm intended to call 911.

Id. at 75. She testified that she intended to call 911 because the victim had

been stabbed. Id. Storm and Maines eventually ran back into the house. Id.

at 77. Storm testified that when she entered the house, she saw “a lot of

blood” in the hallway upstairs and the victim lying in a puddle of blood at the

bottom of the steps. Id. at 78, 79.

      She also testified that Maines asked her “if [the victim] was dead” and

she replied that it looked like it. Id. at 78. Maines washed his hands and




                                      -2-
J-A18032-22



changed his clothes. Id. at 80. Before he changed, he was wearing camouflage

pants. He hid those clothes “downstairs, on the back stairs.” Id. at 79, 80.

      Storm also said that the day before, someone gave her a “double bladed

knife.” Id. at 81, 186. Storm stated that Maines had the knife the night before

and “was just throwing it down and trying to get it to stick into the floor.” Id.

at 187. When she saw the victim on the floor, she noticed what she believed

to be her knife in the victim’s shoulder blade. Id. at 180. However, Storm’s

knife was recovered at the bottom of the stairwell. Id. at 103, 104. She asked

Maines if that was her knife and he said, “Actually there was two.” Id. at 81.

Storm testified that she asked Maines for his phone, but he told her that he

did not have it. He then told her to hide his phone if she found it and left the

house. Storm went back to her bedroom to look for the phone. Id. at 82. In

her room, she noticed “a lot of blood” in the chair where the victim had been

sitting before she left to use the bathroom. Id. at 82, 184. She testified that

Maines’ phone “ended up lighting up in a puddle of blood[.]” Id. She used the

phone to call 911. Id. at 83.

      Pinter testified that on the morning of the incident, he was sleeping

downstairs and was suddenly awakened by a “garbled scream.” N.T., Trial,

1/29/19, at 108. He testified that it sounded “like their air, was like, being

choked off, kind of like a weak scream.” Id. He heard the screaming coming

from upstairs and heard, “Kill me, will you.” Id. at 109. He thought that it was

his imagination but then he heard the screaming again and a scuffle. Id. at

110. He again heard, “Kill me, will you.” Id. Pinter walked towards the

                                      -3-
J-A18032-22



staircase and saw Maines backing out of Storm’s bedroom. Id. He then saw

the victim come out of the bedroom while leaning against the wall. Id. at 111.

At this point, Storm exited the bathroom and she and Maines ran downstairs.

Id. at 111, 112. The three of them exited the house and Pinter saw blood

spatter on Maines’ camouflage pants. Id. at 114. Storm and Maines told Pinter

that the victim had a knife sticking out of him. Id. at 113. Pinter left the

residence and went to a friend’s house. Id. at 115.

      Dr. Harry Nachlas Kamerow performed an autopsy of the victim. Id. at

7. He testified that the victim had a stab wound in his back and two stab

wounds to his neck. Id. at 16, 17. At the time of the autopsy, a knife was still

in the victim’s back. Id. at 16. Dr. Kamerow determined that the knife was

inserted with such force that it broke the victim’s ribs. Id. at 22. Dr. Kamerow

testified that the lacerations in the victim’s neck were consistent with the knife

removed from his body. Id. at 32, 33.

      During Dr. Kamerow’s testimony, defense counsel objected to the

admission of a photo taken during the autopsy. Id. at 31. He argued that it

was prejudicial and that the jury did not need to see the photograph. Id. He

suggested that it would be enough for Dr. Kamerow to testify about the

victim’s injuries. Id. The court overruled the objection. Id. at 32. Dr. Kamerow

proceeded to describe the victim’s injuries using the photograph. He testified

that the victim’s cause of death was a result of the stab wounds to his neck

and back and that the manner of death was a homicide. Id. at 42.




                                      -4-
J-A18032-22



        Joseph Kukosky of the Pennsylvania State Police testified as a forensic

DNA expert. Id. at 71. He testified that Maines’ DNA was found on the

camouflage pants and the blood stain on the pants contained the victim’s DNA.

Id. at 91, 92. He also testified that two other unknown DNA profiles were

recovered from the waistband, zipper pull, and button of Maines’ pants. Id. at

100.

        The Commonwealth also presented testimony from Gregory Collins, a

warden at the Clearfield County Jail. N.T., Trial, 1/30/19, at 4. Collins

explained that Maines was currently an inmate at the jail. Id. at 6. Counsel

did not object to this testimony. Id. Collins testified about the contents of

recorded phone calls from Maines. Id. at 7-10. Before the Commonwealth

played the first call for the jury, counsel objected. Id. at 7-8. He argued that

the recording identified Maines as an inmate and that it would be prejudicial.

Id. at 8. The court overruled the objection.

        After a four-day trial, the jury returned guilty verdicts for the above-

referenced offenses. The trial court sentenced Maines to 20 to 40 years’

incarceration. Maines filed a post-sentence motion, and the court held a

hearing.2 Maines challenged the sufficiency and weight of the evidence. He

also raised issues with the court’s admission of the autopsy photograph and

the prison phone calls. The court denied the motion. See Order, filed 9/10/19.




____________________________________________


2   The court granted Maines an extension to file his post-sentence motion.

                                           -5-
J-A18032-22



       On August 27, 2019, Maines filed a post-sentence motion for a new trial

pursuant to Rule 720(C) of the Pennsylvania Rules of Criminal Procedure. He

alleged that eight days beforehand, on August 19, he had received

“information from a known witness, not previously known by [Maines].” Post

Sentence Motion for New Trial, filed 8/27/19, at ¶ 9. The witness, Catherine

Anderson, claimed that after Pinter left the scene of the crime, he went to her

house. She alleged that Pinter had blood on his shirt and pants and that she

told Pinter that he could not stay at the house. Id. at ¶ 10(a)-(c). Anderson

also claimed that she spoke with Storm who told her that she and Pinter were

in the bedroom when the victim was stabbed and that they both had knives

in their hands. Id. at ¶ 10(e)(i)-(iv). Storm allegedly told Anderson that an

argument ensued, and the victim was stabbed. Id. at ¶ 10(e)(v). Anderson

also claimed that Maines was not involved in the stabbing. Id. at ¶ 10(e)(vi).

       At a hearing on the motion,3 defense counsel explained that even though

he had served Anderson with a subpoena the day before, she had failed to

appear at the hearing. Counsel stated that he had received a message from

her that “she was having difficulty getting transportation.” N.T., Post Sentence

Motion 720(C), 7/6/21, at 3.4 Counsel noted his efforts to track her down

included contacting “ten different people, probably visited I don’t know how
____________________________________________


3 The hearing was scheduled for September 24, 2019. For unknown reasons,
the hearing was continued multiple times until July 6, 2021.

4Before the hearing, Maines filed a direct appeal with this Court. However,
upon his request, we remanded the case to allow the court to dispose of the
Rule 720(C) motion.

                                           -6-
J-A18032-22



many different residences throughout the southern part of the county.” Id. at

5.

      Based on Anderson’s failure to appear, counsel requested a continuance.

The court denied the request noting that “there is no guarantee that your

witness will show up at that time.” Id. at 4. It also stated that the case had

been scheduled “for a considerable period of time[,]” considering the motion

was filed two years prior. Id. at 8, 9. Maines filed a motion for reconsideration

alleging that Anderson had failed to appear at the hearing due to “various

difficulties,” including “the passing of her grandmother within the past week,

her son being life-flighted for a head injury from an accident with a hammer

just two (2) days prior to said hearing, and lack of transportation.” Motion for

Reconsideration, filed 7/7/21, at ¶ 13. Counsel maintained that Anderson

remained willing to testify. Id. at ¶ 14. The court denied the motion and this

timely appeal followed.

      Maines raises the following issues before this Court:

         I.    Whether sufficient evidence was presented at trial to
               support convictions for murder of the third degree,
               aggravated assault, simple assault and recklessly
               endangering another person.

               a. Whether sufficient evidence was presented at trial
                  to support a conviction for murder of the third
                  degree.

               b. Whether sufficient evidence was presented at trial
                  to support a conviction for aggravated assault.

               c. Whether sufficient evidence was presented at trial
                  to support a conviction for simple assault.



                                      -7-
J-A18032-22


                d. Whether sufficient evidence was presented at trial
                   to support a conviction for recklessly endangering
                   another person.

         II.    Whether [Maines’] convictions for murder of the third
                degree, aggravated assault, simple assault and
                recklessly endangering another person were against
                the weight of the evidence.

         III.   Whether the lower court erred by allowing the
                Commonwealth to, over defense counsel’s objection,
                admit into evidence and publish to the jury an
                inflammatory photograph from the victim’s autopsy.

         IV.    Whether the lower court erred by allowing the
                Commonwealth to present inflammatory evidence of
                [Maines’] incarceration.

         V.     Whether the lower court erred by denying [Maines’]
                request for a continuance and in turn denying
                [Maines’] post sentence motion pursuant to
                P.R.Crim.P. 720(c).

Maines’ Br. at 6-7 (answers of trial court omitted).

Sufficiency of the Evidence

      Maines’ first issue addresses the sufficiency of the evidence for each of

his convictions. When presented with a challenge to the sufficiency of the

evidence we must determine whether the evidence when viewed in the light

most favorable to the Commonwealth, with “all reasonable inferences drawn

therefrom,” demonstrates that the Commonwealth has proven each element

of the crime beyond a reasonable doubt. Commonwealth v. Murray, 83 A.3d

137, 150-51 (Pa. 2013). “The Commonwealth may sustain its burden of

proving every element beyond a reasonable doubt by means of wholly

circumstantial evidence.” Commonwealth v. Wanner, 158 A.3d 714, 718



                                     -8-
J-A18032-22



(Pa.Super. 2017) (citation omitted). “Any doubts regarding a defendant’s guilt

may be resolved by the fact-finder unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may be drawn from

the combined circumstances.” Commonwealth v. Gause, 164 A.3d 532, 540

(Pa.Super. 2017) (citations omitted). We now address each conviction

separately.

Third-Degree Murder

      Maines argues that the evidence was too weak and inconclusive to prove

that it was he who killed the victim and that the killing was with malice. He

claims that even considering the standard of review, “no eye-witnesses

observed [Maines] in the same room with the victim at the time of the alleged

stabbing.” Maines’ Br. at 30. He also maintains that despite evidence of blood

splatter throughout Storm’s bedroom and the stairwell, there was only “a little

blood splatter on one pant-leg of [Maines’] camouflage pants.” Id. at 32. He

contends that even considering the Commonwealth’s evidence, the scuffling

between the victim and Maines “would have surely caused the aggressor’s

hands, arms, and shirt to come into contact with the victim’s blood.” Id. He

further emphasizes that Kukosky testified that Maines’ DNA was not found on

the handle of the murder weapon and that three unidentified DNA profiles

were found on the zipper of Maines’ pants. He argues that this evidence shows

“that someone other than [Maines] had been wearing the pants, and could

have been wearing the pants at the time of the incident.” Id. at 34.




                                     -9-
J-A18032-22



      The Commonwealth presents sufficient evidence of third-degree murder

where it proves “the killing of an individual with malice.” Commonwealth v.

Jones, 271 A.3d 452, 458 (Pa.Super. 2021) (citation omitted). “Malice

includes not only particular ill will toward the victim, but also wickedness of

disposition, hardness of heart, wantonness, and cruelty, recklessness of

consequences, and conscious disregard by the defendant of an unjustified and

extremely high risk that his actions may cause serious bodily harm.” Id. Malice

is inferred “from the use of a deadly weapon on a vital part of the body.”

Commonwealth v. Seibert, 622 A.2d 361, 364 (Pa.Super. 1993); see also

Commonwealth v. Blakeney, 946 A.2d 645, 652 (Pa. 2008) (noting neck is

a vital part of the body).

      Here, the trial court determined that the evidence sufficiently

established the crime of third-degree murder. It explained:

         Multiple witnesses testified that they saw [Maines] and the
         victim near each other around the time of the stabbing. They
         also testified that they saw no one else in the house at that
         time other than the victim, [Maines], Ms. Storm, and Mr.
         Pinter. Both Ms. Storm and Mr. Pinter said they heard
         [Maines] say they needed to go. Ms. Storm testified that
         [Maines] asked her to lie and say he was not at the scene
         and hide his cell phone if she found it. DNA evidence was
         also presented, which showed that a pair of pants [Maines]
         was wearing at the time of the incident had both his DNA
         and blood from the victim. Those are the same pair of pants
         Ms. Storm testified that she saw [Maines] change out of and
         hide before he ran from the scene. The doctor testified that
         the victim died from stab wounds caused by a knife that the
         witnesses saw [Maines] playing with earlier that day and the
         prior night.

Opinion and Order, filed 2/5/20, at 5. We agree with the court.

                                    - 10 -
J-A18032-22



      Viewing the evidence in the light most favorable to the Commonwealth

as verdict-winner, the evidence was sufficient to sustain third-degree murder.

Though no one saw Maines stab the victim, the evidence established that

Maines was last seen in Storm’s bedroom with the victim. Both Storm and

Pinter testified to hearing the victim yelling out something about “kill me, will

you” or “so you’re going to kill me huh.” The evidence also showed that Maines

washed his hands and changed his clothes before leaving the residence,

establishing a consciousness of guilt. Additionally, the victim’s blood was

found on Maines’ pants and Maines was seen the night before with one of the

knives used to stab the victim. Additionally, as noted above, the use of a

deadly weapon on a vital part of the body may provide an inference of a

defendant’s malice. Here, the Commonwealth presented evidence that the

victim was stabbed twice in his neck, a vital part of his body. Furthermore,

Dr. Kamerow testified that the victim was stabbed with such force that the

knife broke the victim’s ribs.

      Maines’ suggestions of how the evidence could have been interpreted

ignore our standard of review for sufficiency challenges, i.e., viewing the

evidence in the light most favorable to the Commonwealth, not to Maines.

Therefore, we are unpersuaded by his speculative claims that someone else

could have been wearing his pants or that more blood should have been on

his person and/or his clothes based on the testimony of the Commonwealth’s

witnesses. The evidence was sufficient.

Aggravated Assault and Simple Assault

                                     - 11 -
J-A18032-22



      As it relates to the crime of aggravated assault, Maines alleges that the

Commonwealth failed to present sufficient evidence that he caused serious

bodily injury to the victim. He also argues that the Commonwealth did not

present sufficient evidence that he caused bodily injury to the victim to

support the crime of simple assault.

      The Crimes Code defines aggravated assault in relevant part as:

          A person is guilty of aggravated assault if he:

          (1)    attempts to cause serious bodily injury to another, or
                 causes such injury intentionally, knowingly or
                 recklessly under circumstances manifesting extreme
                 indifference to the value of human life[.]

18 Pa.C.S.A. § 2702(a)(1). Serious bodily injury includes “[b]odily injury

which creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301 (“Serious bodily injury”). A person

may be convicted of simple assault where the evidence shows that the

individual attempted to cause or intentionally, knowingly, or recklessly caused

bodily injury to another. 18 Pa.C.S.A. § 2701(a)(1). Bodily injury is the

“[i]mpairment of physical condition or substantial pain.” 18 Pa.C.S.A. § 2301

(“Bodily Injury”).

      While the Commonwealth did not present direct evidence that Maines

stabbed    the   victim   with   two   knives,   the   Commonwealth   presented

circumstantial evidence of such. See Wanner, 158 A.3d at 718. The evidence

established that the victim was stabbed three times with two separate knives,


                                       - 12 -
J-A18032-22



once in the back and twice in the neck. Maines had one of these knives the

night before the murder and was also seen running from the bedroom with a

knife in his hand. This evidence sufficiently established that Maines caused

bodily injury. It was also sufficient to establish the lesser-included offense of

simple assault, which requires bodily injury. See Commonwealth v. Walls,

950 A.2d 1028, 1032 (Pa.Super. 2008) (finding sufficient evidence of

aggravated assault where defendant stabbed victim multiple times with a

screwdriver in the back, torso, neck, and head).

Recklessly Endangering Another Person

      To prove REAP, the Commonwealth must show that the defendant “(1)

possessed ‘a mens rea [of] recklessness,’ (2) committed a wrongful deed or

guilty act (‘actus reus’), and (3) created by such wrongful deed the danger of

death or serious bodily injury to another person.” Commonwealth v. Emler,

903 A.2d 1273, 1278 (Pa.Super. 2006) (citation omitted). Recklessness is

defined as “a conscious disregard of a known risk of death or great bodily

harm to another person.” Id. (citation omitted). REAP “requires the creation

of danger, so the Commonwealth must prove the existence of an actual

present ability to inflict harm to another.” Commonwealth v. Shaw, 203

A.3d 281, 284 (Pa.Super. 2019).

      Maines argues that the Commonwealth did not present sufficient

evidence of his mens rea. He claims the prosecution failed to show that he

“recklessly did something that placed or may have placed the victim in danger




                                     - 13 -
J-A18032-22



of death or serious bodily injury.” Maines’ Br. at 36. This argument is

meritless.

       Like his arguments for his other offenses, Maines relies heavily on the

fact that no one saw him stab the victim. However, as noted above, the

Commonwealth may meet its burden by wholly circumstantial evidence. The

circumstantial evidence here, viewed in the light most favorable to the

Commonwealth, was sufficient to sustain the verdict of REAP. There was ample

testimony and other evidence, as recited above, that Maines stabbed the

victim in his neck and back. This raised a strong inference of a conscious

disregard of an obvious risk of great bodily harm to or death of the victim.

That was enough to prove mens rea beyond a reasonable doubt. No relief is

due.

Weight of the Evidence

       Maines’ next issue challenges the weight of the evidence for all his

convictions. He maintains that due to the lack of DNA evidence, lack of

significant blood spatter found on his pants or his person, and lack of

credibility of the Commonwealth’s witnesses, the verdict here shocks the

conscience. Maines notes that Storm changed her story multiple times,

admitted to being high the night before and the morning of the incident, and

owned one of the knives used to stab the victim. He also points out that Pinter

testified that he also was high the morning of the incident and that his

testimony was inconsistent with Storm’s testimony. He notes the testimony of

Breeden who testified that he had knives sticking to his bedroom walls and

                                    - 14 -
J-A18032-22



ceiling. He also argues that the video surveillance shows a person who is not

Maines and that he was not with Storm and Pinter as the witnesses testified.

      Our standard of review for a challenge to the weight of the evidence is

well settled:

         A claim alleging the verdict was against the weight of the
         evidence is addressed to the discretion of the trial court.
         Accordingly, an appellate court reviews the exercise of the
         trial court's discretion; it does not answer for itself whether
         the verdict was against the weight of the evidence. It is well
         settled that the jury is free to believe all, part, or none of
         the evidence and to determine the credibility of the
         witnesses, and a new trial based on a weight of the evidence
         claim is only warranted where the jury's verdict is so
         contrary to the evidence that it shocks one's sense of
         justice. In determining whether this standard has been met,
         appellate review is limited to whether the trial judge's
         discretion was properly exercised, and relief will only be
         granted where the facts and inferences of record disclose a
         palpable abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. 2011) (citations

and internal quotation marks omitted).

      Here, the trial court determined that “looking at the record as a whole,

the jury’s verdict is not so shocking as to cause a miscarriage of justice.”

Opinion and Order (“February Order”), filed 2/5/20, at 8 (unpaginated).

         Even if the jury had given more weight to one witness or
         another, it is not contradictory to the verdict. Not only did
         the Commonwealth present multiple witnesses that placed
         [Maines] near the victim at the time of the stabbing, there
         was also DNA evidence of both the victim’s and [Maines’]
         DNA on the same clothes [Maines] was wearing at the time
         of the incident. [Maines] also argues that because they
         presented a witness who stated [Maines] was not wearing
         shoes later in the evening, it should disprove all other


                                     - 15 -
J-A18032-22


         testimony that [Maines] was in the video. However, it is not
         unreasonable for the jury to draw reasonable inferences
         since that particular witness was not present at the scene or
         time of the incident.

Id. at 8-9 (unpaginated). The court incorporated this reasoning for each

conviction challenged by Maines. See id. at 9.

      We see no basis to disturb the trial court’s finding. Despite other

inconsistencies in their testimony, both Pinter and Storm testified that Maines

was near the victim before the stabbing. As factfinder, the jury was tasked

with the responsibility of reconciling inconsistencies and assessing the

credibility of witnesses and evidence. We cannot, on this record, say the trial

court abused its discretion in rejecting his weight claim. No relief is due.

Admission of Evidence

      Next Maines alleges that the trial court erred by publishing a photograph

from the victim’s autopsy. He alleges that the photograph was inflammatory

because it “inflamed the minds of the jurors and sought undue emotional

appeal.” Maines’ Br. at 52. He argues that even if it was reasonable for the

photograph to be shown to Dr. Kamerow, publishing the photograph to the

jury was a step too far because it lacked probative value and was highly

inflammatory. He further argues that because the court failed to give a

cautionary instruction, it left the potential for the jury’s minds to be inflamed.

      We review a challenge to the admission of evidence for an abuse of

discretion. In this Commonwealth, a two-step process is employed for trial

courts when considering the admission of photographs of homicide victims,



                                     - 16 -
J-A18032-22



“which by their very nature can be unpleasant, disturbing, and even brutal[.]”

Commonwealth v. Johnson, 42 A.3d 1017, 1033 (Pa. 2012) (citation

omitted). First, the “court must determine whether the photograph is

inflammatory.” Id. (citation omitted). Second, if the photograph is not

inflammatory, the court must determine its relevance and whether it would

“assist the jury’s understanding of the facts.” Id. at 1034 (citation omitted).

“If the photograph is inflammatory, the trial court must decide whether or not

the photographs are of such essential evidentiary value that their need clearly

outweighs the likelihood of inflaming the minds and passions of the jurors.”

Id. (citation omitted). Where a witness can testify about the victim’s injuries

without photographs, “a witness’s ability to testify as to the condition of the

body   does   not   render   photographs     per   se   inadmissible.”   Id.;   see

Commonwealth v. Rush, 646 A.2d 557, 560 (Pa. 1994) (“[E]ven where the

body’s condition can be described through testimony from a medical

examiner, such testimony does not obviate the admissibility of photographs”).

       Here, the court determined that the photograph was not inflammatory

because it “did not show the victim’s face, and it was a cleaned up picture of

the wounds.” February Order, at 10. The court found that even if the picture

could be considered inflammatory, it had extreme evidentiary value. It also

concluded that because the Commonwealth alleged that Maines stabbed the

victim, the jury needed to determine whether Maines caused the victim’s

death. The court stated that without the photograph, “there was no way a jury

could have considered the charge of criminal homicide.” Id. at 11.

                                    - 17 -
J-A18032-22



      The trial court permissibly published to the jury the photograph of the

victim. The photograph was necessary to aid Dr. Kamerow in his testimony of

the nature and extent of the victim’s injuries, which was relevant to show

Maines’ intent. See Commonwealth v. Pruitt, 951 A.2d 307, 319 (Pa. 2008)

(stating “photographic images of a homicide victim are often relevant to the

intent element of the crime of first-degree murder”). Importantly, Maines was

on trial for first-degree murder (although the jury ultimately found him guilty

of third-degree murder), such that the photo was relevant to intent. Thus, the

photograph was not merely cumulative of Dr. Kamerow’s prior testimony.

Furthermore, even if Dr. Kamerow could have testified to the victim’s injuries

without the photographs, this did not make the photographs per se

inadmissible. Having reviewed the photograph, it is as the court described and

was not inflammatory. The photograph only displayed the victim’s neck and

the injuries to his neck. While the victim’s head is visible in the photograph,

his face was covered with a towel.

      Maines also argues that the court erred by admitting two audio

recordings of Maines’ telephone conversations while incarcerated. He argues

that the recordings were inflammatory because they “prejudicially drew

attention to [Maines’] incarceration.” Maines’ Br. at 60. He alleges that any

probative value from the recordings was outweighed by the prejudice of

“casting [Maines] as a prison inmate.” Id.

      “[G]enerally no reference may be made at trial in a criminal case to a

defendant’s arrest or incarceration for a previous crime[.]” Commonwealth

                                     - 18 -
J-A18032-22



v. Johnson, 838 A.2d 663, 680 (Pa. 2003) (emphasis added). However,

“there is no rule in Pennsylvania which prohibits reference to a defendant’s

incarceration awaiting trial or arrest for the crimes charged.” Id. Our courts

have admonished “constant reminder[s]” of the defendant’s incarcerated

status such as the defendant’s prison attire since it could “affect a juror’s

judgment.” See Estelle v. Williams, 425 U.S. 501, 504-05 (1976);

Johnson, 838 A.2d at 680-81 (concluding that witness’s passing reference to

incarcerated status of defendant did not rise to the level of constant reminder

of incarcerated status).

      Here, the court determined that the reference to Maines’ incarceration

was brief and was not prejudicial. We discern no error in this conclusion.

Maines’ incarcerated status was a passing reference and not of the nature of

a “constant reminder” of which our Courts have disapproved. Additionally,

before the prison calls were played for the jury, Maines’ incarcerated status

had been mentioned to the jury, without any objection from counsel. See

N.T., Trial, 1/30/19, at 6. Moreover, the mention of Maines’ incarceration was

based on crimes for which he was on trial, and therefore the reference was

not prohibited. See Johnson, 838 A.2d at 681.

Denial of Continuance

      Maines also alleges that the trial court erred in denying his motion for a

continuance. He maintains that the court abused its discretion since he served

a subpoena on the witness who failed to appear. He notes that the witness

failed to appear at the hearing due to transportation issues. He also maintains

                                    - 19 -
J-A18032-22



that because it appeared that the witness remained willing to testify and the

nature of her testimony, the court should have granted the continuance

request.

      It is within the court’s discretion to grant or deny a continuance request.

See Commonwealth v. Ross, 57 A.3d 85, 91 (Pa.Super. 2012);

Pa.R.Crim.P. 106(A). Here, the court explained that it denied the motion for a

continuance because there was no guarantee that the witness would show

“even if the request for a continuance was granted.” Opinion and Order

(“September Order”), filed 9/2/21, at 7. It referenced the many efforts that

counsel made to reach the witness and determined that “[i]f Anderson was

willing to cooperate with [Maines], as counsel asserted, she could have made

her whereabouts known to counsel, instead of requiring him to track her down

through numerous people all over the county.” Id.

      We discern no abuse of discretion. Despite counsel’s efforts to locate

Anderson and his eventual success in serving a subpoena on her, she failed to

appear at the hearing. As the court concluded, counsel could not make any

guarantees that the witness would appear if the case were continued.

Additionally, at the time of the hearing, more than two years had passed from

the initial filing of the motion. The court did not abuse its discretion in denying

the request.

After-Discovered Evidence




                                      - 20 -
J-A18032-22



      Maines also claims that the trial court erred by denying his Rule 720(C)

motion. He alleges that the after-discovered evidence was probative and not

offered simply to challenge the credibility of the Commonwealth’s witnesses.

      We review the court’s denial of a post-sentence motion for a new trial

for an abuse of discretion. See Commonwealth v. Brooker, 103 A.3d 325,

332 (Pa.Super. 2014). Rule 720 provides that a defendant may file a post-

sentence motion “for a new trial on the ground of after-discovered

evidence[.]” Pa.R.Crim.P. 720(C). Before the motion may be granted the

defendant must show the evidence: “1) has been discovered after the trial

and could not have been obtained at, or prior to, the conclusion of the trial by

the exercise of reasonable diligence; 2) is not merely corroborative or

cumulative; 3) will not be used solely for impeaching credibility of a witness;

[and] 4) is of such nature and character that a different verdict will likely result

if a new trial is granted.” Commonwealth v. Brosnick, 607 A.2d 725, 727

(Pa. 1992) (citation omitted). “[T]he proposed new evidence must be

producible and admissible.” Id. (citation omitted).

      The trial court determined that Anderson’s testimony would be mere

impeachment evidence and would not be likely to result in a different verdict.

         The statements made by [the witness] are intended to
         undermine the credibility of Storm and Pinter and provide a
         new theory of the events. Even more, the jury would not be
         required to believe the testimony of [the witness] over
         Storm and Pinter. Likewise, [the witness’s] testimony does
         not negate the additional forensic evidence or the testimony
         of other numerous witnesses presented by the
         Commonwealth. Therefore, [Maines] cannot establish that


                                      - 21 -
J-A18032-22


         the evidence is more than impeachment evidence, nor can
         he establish that it would likely result in a different verdict.

September Order, at 7. The court did not abuse its discretion.

      Here, the proffered testimony of the witness directly contradicts the

testimony of Storm and Pinter who testified that Maines was last seen in the

room alone with the victim. Anderson claims that Storm told her that she,

Pinter, and the victim were in the room together and that Maines was not

involved. The witness also suggested that Pinter arrived at her home with

bloody clothes and that she turned him away. While this evidence does not

directly impeach Pinter’s testimony, it does impeach his testimony that he was

not in the room when the victim was stabbed. Thus, as the court concluded,

Maines “cannot establish that the evidence is more than impeachment

evidence, nor can he establish that it would likely result in a different verdict.”

Id.

      Judgment of sentence affirmed.




                                      - 22 -
J-A18032-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2022




                          - 23 -